Citation Nr: 0316190	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  99-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina





THE ISSUES

1.  The propriety of the initial staged ratings assigned 
following a grant of service connection for a right knee 
disability.  

2.  The propriety of the initial 10 percent rating assigned 
following a grant of service connection for a low back 
disability.  











REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1990 to August 
1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in December 1999.  

The service-connected right knee disability was initially 
rated as being noncompensable, effective on August 20, 1998.  

In an April 2000 rating decision, the RO assigned a 10 
percent rating for the service-connected right knee 
disability, effective on November 21, 1999.  

In a July 2000 rating decision, the RO assigned temporary 
total rating based on the need for convalescence, effective 
beginning on June 6, 2000 through July 2000.  

The case was remanded by the Board to the RO in January 2001 
for additional development of the record.  

In a February 2003 rating decision, the RO increased the 
rating for the service-connected right knee disability to 20 
percent, effective on November 21, 1999.  As the award is not 
a complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  



FINDINGS OF FACT

1.  Since the time of service, the service-connected right 
knee disability is shown to have been manifested by a 
disability picture that more nearly approximated that of a 
functional limitation due to pain with restriction of flexion 
to no more than 45 degrees and restriction of extension to no 
more than 5 degrees and no more than slight recurrent 
subluxation or lateral instability.  

2.  Since suffering an injury on November 21, 1999, the 
service-connected right knee disability is shown to have been 
productive of an increased disability picture that more 
nearly approximated that of severe recurrent subluxation or 
lateral instability; neither an actual limitation of motion 
nor a functional loss due to pain greater than that reflected 
by restriction of flexion to more than 45 degrees or 
restriction of extension to more than 5 degrees is 
demonstrated.  

3.  The service-connected low back disability is shown to be 
productive of a disability picture that more nearly 
approximates that of no more than moderate intervertebral 
disc syndrome with recurrent attacks and incapacitating 
episodes having a total duration of about two weeks per year 
since the effective date of service connection; neither 
severe limitation of motion or functional loss due to pain 
nor severe intervertebral disc syndrome is demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent 
rating, but not higher for the service-connected right knee 
disability on the basis of recurrent subluxation or lateral 
instability prior to November 21, 1999 have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5257 (2002).  

2.  The criteria for the assignment of a separate initial 10 
percent rating, but not higher for the service-connected 
right knee disability on the basis of functional limitation 
due to pain since service have been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.49, 4.71a including Diagnostic Codes 5260, 5261 (2002).  

3.  The criteria for the assignment of a 30 percent rating 
for the service-connected right knee disability on the basis 
of recurrent subluxation or lateral instability beginning on 
November 21, 1999 have been met. 38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5257 (2002)  

4.  The criteria for the assignment of a 20 percent rating 
for the service-connected low back disability since the 
effective date of the grant of service connection have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.71a including Diagnostic 
Codes 5292, 5293 (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) 
(to be codified as amended at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran had active service from August 1990 to August 
1998.  Upon her discharge from service, the veteran filed her 
original claim of service connection.  

The veteran was afforded a VA examination in September 1998 
in conjunction with her claim of service connection.  She 
complained of having low back and right knee pain.  It was 
noted that the veteran had undergone arthroscopic knee 
surgery in the early 1990's after an initial injury in 
service.  

On examination, her active range of motion of the lower 
extremities was within normal limits in all joints.  Her 
sensation was intact to pinprick and light touch over the 
lower extremity dermatomes.  Her muscle strength was 5/5 in 
all joints of the lower extremities.  The patella 
apprehension and Apley grinding test was negative on the 
right knee.  

There was no evidence of any pain on palpation of the knee 
compartment.  There was no evidence of edema or erythema.  
Her muscle strength of the lower extremities was 5/5 in all 
joints.  There was some mild pain on palpation of the 
lumbosacral spine at L4-L5.  

There was no evidence of any muscle spasm or fasciculation.  
Her straight leg raising was negative, bilaterally.  The 
great toe dorsiflexion was within normal limits.  There was 
no evidence of any leg length discrepancy.  Her gait was 
nonantalgic, completely normal without any limp and without 
the use of any assistive device.  There were no other focal 
neuromuscular deficits.  The diagnosis was that of clinical 
low back pain and right knee pain.  

In a June 1999 rating decision, the RO granted service 
connection and assigned a noncompensable for a right knee 
disability and granted service connection and assigned a 10 
percent rating for a low back disability, effective on August 
20, 1998, the day after her discharge from service.  The 
veteran timely appealed the propriety of the initial ratings 
assigned.  

The private treatment records from November 1999 indicate 
that the veteran re-injured her right knee on November 21, 
1999 while she was dancing with her husband.  

The records show that the veteran arrived at the hospital on 
November 21, 1999 with complaints of a constant sudden sharp 
pain in the right knee with swelling, marked tenderness and 
limited range of motion.  The veteran described having a 
popping of the right knee.  

On examination of the right knee, there was noted to be 
effusion and tenderness.  The diagnosis was that of right 
knee effusion; rule out ligamentous injury.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in December 1999 that her knee disability 
had affected her ability to due physical labor.  The veteran 
reported that her knee gave out without warning and that, 
socially, she was unable to have a good time for fear that 
something would happen to her knee.  

The veteran testified that she went to the hospital on 
November 21, 1999 after she re-injured her knee while dancing 
with her husband.  The veteran testified that she had knee 
pain daily, with popping and grinding.  The veteran described 
the knee pain as a 5 out of 10 on a daily basis, and a 9 or a 
10 when it flared up.  

The veteran indicated that she had had a slight limp since 
the November 1999 incident.  She reported that her knee gave 
out and that she fell about 4 times per year.  

With regard to the service-connected low back disability, the 
veteran testified that when her back gave out, she was unable 
to get off the couch or to sit straight up or stand.  The 
veteran reported having trouble bending, twisting and turning 
around due to the back disability.  The veteran was no longer 
able to participate in certain sports activities due to her 
back disability.  

A January 2000 VA magnetic resonance imaging (MRI) scan 
revealed a posterior horn lateral meniscus tear with anterior 
cruciate ligament tear of the right knee.  

In an April 2000 rating decision, the RO increased the rating 
to 10 percent for the service-connected right knee 
disability, effective on November 21, 1999, the date the knee 
was injured.  

The VA records medical records show that the veteran 
underwent a right anterior cruciate ligament reconstruction 
with patellar tendon-bone autograft surgical procedure in 
June 2000.  

The RO thereafter assigned a temporary total convalescence 
rating effective on June 6, 2000 through July 2000 in a July 
2000 rating decision.  Thereafter, the 10 percent rating was 
confirmed and continued.  

In January 2001, the Board remanded the case back to the RO 
for further development of the record, to include additional 
VA examinations.  

At the VA examination, held in March 2001, the veteran 
reported that her right knee remained unstable and that she 
had grinding, popping and swelling.  The veteran reported 
that the right knee locked and buckled and that she had pain 
with weather changes or with heavy activity for more than an 
hour.  

The veteran had trouble with the knee flare-ups approximately 
twice per week.  She was unable to participate in sports, 
such as soccer and volleyball.  She had difficulty climbing 
ladders.  She was "okay" with stairs, but not with short 
rise ladders and steep stairs.  She took over-the-counter 
ibuprofen for the knee as necessary.  

An examination of the right knee revealed a 9 cm well-healed 
anterior surgical scar with some arthroscopic surgical scars, 
which were also well-healed.  The knee had a slight effusion.  
It had got 2+ deep tendon reflexes, 5/5 motor strength.  
There was some anterior laxity.  It had crepitus and flexion 
of 0-125 degrees.  

With regard to the low back, the veteran had pain and 
tightening about 4 times per week.  It lasted from 20-60 
seconds.  Then approximately once a month she had severe 
pain, which caused her to need to lie down on a hard surface 
for approximately 10 minutes.  Approximately once per year, 
she had an episode of back pain so severe that it actually 
laid her up for about two weeks.  

The veteran described the pain as primarily right low back 
with some radiation to the left, but no radiculopathy to the 
buttocks or to the legs.  No numbness or weakness in the leg 
was reported.  No bowel or bladder problems were noted.  She 
took no medications for the back and had no significant 
activity restrictions due to the back.  

An examination of the veteran's spine revealed normal 
curvatures.  There was no tenderness.  Her lumbar spine had 
left and right lateral bending of 0-40 degrees, extension of 
0-35 degrees, and flexion of 0-110 degrees.  She had a 
negative straight leg raising with 2+ deep tendon reflexes at 
the knees.  She had 5/5 motor strength in her lower 
extremities with normal sensation throughout the lower 
extremities.  

The impression was that of status-post three surgical 
procedures on her right knee including an anterior cruciate 
ligament reconstruction with continued significant problems 
with the knee and mild degenerative disc disease at L5-S1.  

With regard to the low back, the VA progress notes from April 
2002 note exacerbation of the veteran's low back pain.  
Typical NSAID's were ineffective.  The examiner prescribed 
Medrol and Flexeril.  

The record also contains a private orthopedic examination of 
the low back from April 2002.  The veteran reported that her 
back would "go out" on her about once per year.  Usually, 
she would be down for three or four days, but had recently 
been symptomatic for a more sustained period.  

At the time of the examination, the veteran described her 
back pain as being sharp with movement and centered axially.  
The pain radiated into the anterior mid thigh with 
electricity type feeling.  Sitting caused her to feel stiff 
and have difficulty coming to an upright position.  She was 
not comfortable lying down.  Coughing and/or sneezing 
bothered her.  She had no specific numbness or tingling into 
the feet.  

On examination, as she stood erect, she had a normal lordotic 
curve.  There was point tenderness at 5-1, as well as over 
the right SI joint.  Flexibility was not tested due to 
obvious pain.  She walked with a normal gait but in a slow, 
deliberate process.  She had 70 degrees of side lateral 
rotation, with 100 degrees of hip flexion.  

Neurologically, the DTR's were 1+ at the knee and the ankle.  
There was no sensation deficit.  The impression was that of 
back pain with anterior thigh pain.  

A May 2002 private report of an MRI of the lumbar spine 
revealed moderate diffuse degenerative changes including disc 
degeneration, disc space narrowing, degenerative end plate 
changes, osseous ridging/spurring, hypertrophic degenerative 
changes of the facet joints.  The findings were most 
prominent from L3 to S1.  At L3-4, there was mild disc 
bulging and osseous ridging.  Mild hypertrophic degenerative 
facet joint changes were noted.  Combined findings resulted 
in mild thecal sac impression.  At L4-5, there was moderate 
asymmetric disc bulging/protrusion and milder osseous 
ridging.  

There were mild to moderate hypertrophic degenerative facet 
joint changes.  Combined findings resulted in mild to 
moderate thecal sac impression centrally and greater to the 
right and mild predominately inferior neuroforaminal 
narrowing bilaterally.  Degenerative end plate changes 
appeared most prominent at that level and there was a 
probable intravertebral body disc herniation or Schmorl's 
node involving predominantly the posterior aspect of the L5 
superior end plate.  At L5-S1, there was mild disc bulging 
and to a lesser extent osseous ridging.  Mild hypertrophic 
degenerative facet joint changes were noted.  Combined 
findings resulted in the mild thecal sac impression and mild 
predominantly inferior left neural foraminal narrowing.  The 
asymmetric disc bulging/protrusion and the osseous ridging 
was eccentrically greater to the left.  

The overall impression was that of moderate degenerative 
changes most prominent from L3 to S1 with multi-level neural 
foraminal narrowing.  The worst level was the L4-5, where 
there was a superimposed mild to moderate right paracentral 
disc protrusion.  

A May 2002 report noted that the veteran had gotten a 
lumbosacral corset which seemed to be giving her some relief.

In a May 2002 rating decision, the RO assigned an increased 
rating of 20 percent for the service-connected right knee 
disability, described as painful right knee, status post 
medial collateral and lateral collateral ligament repair, 
effective on March 13, 2002.  

In a February 2003 rating decision, the RO assigned an 
earlier effective date of November 21, 1999, for the 20 
percent rating for the service-connected right knee 
disability, characterized as painful right knee, status post 
medial collateral and lateral collateral ligament repair.  
The RO assigned a 20 percent rating, effective on August 1, 
2000.  



II.  Legal Analysis

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000, which has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, the veteran has been informed of what information 
was needed to support her claim in rating decisions, 
Statements of the Case, and letters sent to her by the RO as 
noted hereinabove.  

Moreover, the veteran was afforded a personal hearing at 
which she testified as to the severity of the service-
connected disabilities.  In light of that hearing testimony, 
the case was thereafter remanded for further development of 
the record.  

Moreover, the RO provided a letter to the veteran in February 
2001 outlining what evidence was necessary to substantiate 
her claim and provided notice as to why the evidence was 
insufficient to award the benefit sought.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what she could do to help her claim, and 
notice of how her claim was still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Most importantly, in light of the favorable action taken 
hereinbelow, the Board finds that the veteran is not 
prejudiced thereby and no further assistance in developing 
the facts pertinent to her claim is required.  In this case, 
the Board finds that there is sufficient evidence of record 
to decide her claim properly.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).  


A.  Right Knee

The veteran's right knee disability is currently assigned a 
20 percent rating under Diagnostic Code 5257 for "other" 
knee impairment.  

Pursuant to Diagnostic Code 5257, a 10 percent rating 
requires slight recurrent subluxation or lateral instability 
of the knee, a 20 percent rating requires moderate recurrent 
subluxation or lateral instability of the knee, and a 30 
percent rating requires severe recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).  

The applicable regulations provide that a knee disability may 
be rated on the basis of limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  

The Rating Schedule provides that flexion of the leg limited 
to 60 degrees warrants a noncompensable rating.  Flexion 
limited to 45 degrees warrants a 10 percent rating, and 
flexion limited to 30 degrees warrants a 20 percent rating.  
Flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a including Diagnostic Code 5260 (2002).  

The Rating Schedule also provides that extension limited to 5 
degrees warrants a noncompensable rating, and extension 
limited to 10 degrees warrants a 10 percent rating.  
Extension limited to 15 degrees warrants a 20 percent rating, 
and extension limited to 20 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a including Diagnostic Code 5261 
(2002).  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II (2002).  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities. 38 
C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  

In this case, the medical evidence of record shows that the 
veteran's right knee is status post three surgical 
procedures.  The examiner in March 2002 noted that the 
veteran had significant problems with the right knee.  

The veteran testified that her activities were severely 
limited by the knee disability and that she suffered from 
popping, grinding, swelling and laxity of the knee with 
frequent flare-ups.  At her VA examination in March 2002, the 
veteran reported having flare-ups with the knee approximately 
twice per week.  

Importantly, the medical evidence of record does not reveal 
degenerative changes of the right knee.  In this regard, the 
Board notes that, in a July 1997 opinion, the General Counsel 
concluded that a claimant who had arthritis and instability 
of the knee might be rated separately under Diagnostic Codes 
5003 and 5257 and that evaluation of knee dysfunction under 
both these codes would not amount to pyramiding under 38 
C.F.R. § 4.14.  

It was noted that a separate rating must be based on 
additional disability.  Since the medical evidence of record 
does indicate that the veteran clearly has had a functional 
loss due to pain, consideration of the assignment of a 
separate rating on this basis is warranted in this case.  

While the veteran's overall right knee impairment is shown to 
have become severe since the date of the recent injury, the 
Board finds, given the evidence of record since service, that 
a separate rating of 10 percent, but not higher is warranted 
based on functional impairment due to pain that more nearly 
approximates that of flexion restricted to no more than 45 
degrees and extension restricted to no more than 5 degrees 
under the provisions of Diagnostic Codes 5260 and 5261.  

In addition, in light of the increased level of disability 
experienced by the veteran since the time of the injury after 
service, the Board finds that the evidence serves to 
establish that the service-connected right knee disability is 
now manifested by symptoms that more nearly approximate level 
of impairment consistent with severe recurrent subluxation or 
lateral instability, warranting a 30 percent rating under 
Diagnostic Code 5257 beginning on November 21, 1999.  

However, prior to November 21, 1999, given the veteran's 
hearing testimony that her knee had had a tendency to give 
out since service, a separate rating of 10 percent, but not 
higher, on the basis of recurrent subluxation or lateral 
instability is for application in this case since the date of 
the grant of service connection.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  

Importantly, the Board notes that the service-connected right 
knee disability is shown to have warranted the assignment of 
a 30 percent rating on the basis of recurrent subluxation or 
lateral instability since the injury on November 21, 1999.  

Prior to that date, the Board finds that the service-
connected right knee disability was manifested by symptoms 
that more nearly approximated a level of impairment 
consistent with that of slight recurrent subluxation or 
lateral instability, warranting a 10 percent rating under 
Diagnostic Code 5257, since the time of service.  

Since the injury in November 1999, the medical evidence of 
record noted that her complaints of right knee pain and 
swelling were intermittent and that rest helped.  However, 
neither impairment of actual motion nor functional loss due 
to pain greater than restriction of flexion to 45 degrees or 
restriction of extension to 5 degrees is not shown by the 
evidence.  

Thus, since service, a rating higher than 10 percent on the 
basis of actual limitation of motion or functional loss due 
to pain for the service-connected right knee disability is 
not assignable.  


B.  Low Back

The veteran's low back disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, including 
Diagnostic Code 5295 (2002) for lumbosacral strain.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo- arthritic changes or narrowing 
or irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

The veteran has consistently reported having low back pain 
and significant stiffness during her VA examinations and in 
hearing testimony, and was diagnosed with back pain.  
However, in 2001, the veteran was finally afforded x-ray 
studies and MRI scans which noted degenerative disc disease 
and a significant disc herniation at L4-5.  As such, a rating 
under 38 C.F.R. § 4.71a, including Diagnostic Code 5293 
(2002) for intervertebral disc syndrome should be 
contemplated.  

Under Diagnostic Code 5293, a noncompensable rating is 
assigned for intervertebral disc syndrome that has been cured 
postoperatively.  A 10 percent rating is assigned for mild 
intervertebral disch syndrome.  A 20 percent rating is 
assigned for moderate intervertebral disc syndrome with 
recurrent attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  

A 60 percent evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  

At this point, the Board notes that the rating criteria of 
Diagnostic Code 5293 have recently been amended, during the 
pendency of this appeal.  In Karnas v. Derwinski, 1 Vet. App. 
308 (1991), the Court held, in pertinent part, that where the 
law or regulation changed after a claim had been filed but 
before the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  

However, in this regard, the Board points out that, if it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective 
date of any increase assigned under the amended version of 
the rating schedule can be no earlier than the effective date 
of the regulation.  

In light of Karnas, the Board must consider the veteran's 
claim under both the old and new regulations pertaining to 
intervertebral disc syndrome under Diagnostic Code 5293.  

Under the new regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

If evaluating based on duration of incapacitating episodes 
over the past 12 months, then a 10 percent rating is assigned 
for intervertebral disc syndrome where the veteran has 
experienced incapacitating episodes having a total duration 
of at least one week, but less than two weeks during the past 
12 months; a 20 percent rating is assigned where the veteran 
experienced incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months; a 40 percent rating is assigned where the 
veteran has experienced incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks during the past 12 months; and finally, a maximum 60 
percent rating is assigned where the veteran has experienced 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

The amended regulations also state under Note (1):  For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

67 Fed. Reg. 54345 (Aug. 22, 2002) (to be codified as amended 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293)  

Finally, other diagnostic codes were considered.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002), 
favorable ankylosis of the lumbar spine warrants a 40 percent 
rating and unfavorable ankylosis of the lumbar spine warrants 
a 50 percent rating.  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 10 percent rating is assigned for slight 
limitation of motion, a 20 percent rating is assigned for 
moderate limitation of motion, and a 40 percent rating is 
assigned for severe limitation of motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

The Board also notes that, in consideration of limitation of 
motion, the Court has set forth certain guidelines.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
has expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  

In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 
4.45.  It was also held that the provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim regarding the propriety 
of the initial evaluation for the service-connected low back 
disability as a rating under the Diagnostic Code governing 
limitation of motion of the lumbar spine should be 
considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The Board finds that, when considering the veteran's 
complaints of pain and the recorded clinical findings, the 
disability picture presented by the service-connected low 
back condition more nearly approximates the criteria for the 
assignment of a 20 percent rating under Diagnostic Code 5293, 
based on the recent MRI scan findings and the diagnosis of 
degenerative disc disease.  

Based on the veteran's back symptomatology, a rating in 
excess of 20 percent is not warranted under the limitation of 
motion rating codes or any other low back code, including 
that of lumbosacral strain, as the veteran's low back 
disability is not manifested by positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes or 
abnormal mobility on forced motion.  As such, the veteran's 
service-connected back disability is more appropriately rated 
under Diagnostic Code 5293 for intervertebral disc syndrome.  

The veteran in this case consistently complained of having 
intermittent back pain that left her unable to get out of bed 
at least once per year for about two weeks.  Until the recent 
MRI scan and examinations, it was not known that the veteran 
suffered from degenerative disc disease.  The MRI report 
revealed that the veteran had a disc herniation at L4-L5 and 
degenerative changes from L3 to S1.  In light of the 
foregoing, the Board finds that a 20 percent rating is 
warranted under both the old and the new regulations.  

Under the old regulations, the evidence in this case shows 
that the veteran's intervertebral disc syndrome has been 
moderate with recurring attacks, since the effective date of 
service connection.  In this regard, the evidence has not 
demonstrated that the veteran's back disability is severe or 
that it is productive of recurring attacks with intermittent 
relief.  

The veteran has always maintained that she has daily pain and 
stiffness associated with her back, but that she only suffers 
from debilitating back pain and stiffness which lays her up 
for two weeks, only once per year.  

As such, the Board finds the overall disability picture more 
nearly approximates that of moderate impairment, since the 
effective date of the grant service connection, under either 
version of the regulations.  

In this regard, the Board notes that neurological 
complications have never been associated with the veteran's 
low back disability such that a separate rating under a 
neurological code would be warranted.  

Moreover, neither ankylosis of the lumbar spine nor severe 
limitation of motion of the lumbar spine has ever been shown.  
Finally, severe lumbosacral strain also is not demonstrated 
by the evidence of record.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  

Accordingly, the Court held in Butts that, as VA and the 
Board possess specialized expertise in determining the 
application of a particular Diagnostic Code to a particular 
condition, their determination is due greater deference.  

Indeed, the Court has also held that, although the reason for 
the change must be explained, VA and the Board may change the 
Diagnostic Codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for her service-connected low 
back disability as prescribed by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, at no time since 
service has the service-connected disability been more 
disabling than as currently rated.  

In light of the foregoing, the Board finds that the veteran's 
service-connected back disability has been productive of 
moderate intervertebral disc syndrome, warranting a 20 
percent rating effective from the effective date of the grant 
of service connection.  



ORDER

An initial rating of 10 percent, but not higher, for the 
service-connected right knee disability on the basis of 
functional loss due to pain since service is granted, subject 
to the regulations controlling the disbursement of VA 
monetary benefits.  

An initial rating of 10 percent, but not higher, for the 
service-connected right knee disability on the basis of 
recurrent subluxation or lateral instability prior to 
November 21, 1999 is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  

An increased rating of 30 percent for the service-connected 
right knee disability on the basis of recurrent subluxation 
or lateral instability beginning on November 21, 1999 is 
granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.  

An initial rating of 20 percent, but not higher, for the 
service-connected low back disability is granted, subject to 
the regulations controlling the disbursement of VA monetary 
benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

